                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

RoyaltyStat LLC,                                    *
                                                    *
               Plaintiff                            *
                                                    *
v.                                                  * Case No.: 8:15-cv-03940-PX
                                                    *
IntangibleSpring, Corp. and Raul Pacheco            *
Quintanilla,                                        *
                                                    *
               Defendants.                          *
                                                    *

                             SECOND AMENDED COMPLAINT

          1.   Over 20 years, Ednaldo Silva (“Dr. Silva”) drew upon his expertise in economics,

statistical analysis, transfer pricing and intangible valuation to develop a unique way to aggregate

information relating to licensing of intangible assets and transfer pricing to make such

information accessible to clients. Dr. Silva’s business, RoyaltyStat LLC (“RoyaltyStat”) has

become the leading purveyor of this information to governments, businesses, and legal

professionals alike. The significance of RoyaltyStat’s curated data and statistical tools has been

widely recognized around the world because Dr. Silva has invested in data collection, document

classification, quality control, software development, and promoting the RoyaltyStat brand.

          2.   RoyaltyStat has invested several million dollars in developing and promoting its

database, and continues to invest over a million dollars each year to maintain the high quality

product and customer service that RoyaltyStat’s clients and potential clients have come to

expect.

          3.   In the spring of 2013, however, RoyaltyStat’s primary competitor noticed a new-

comer to the intangible license/tax field and brought it to Dr. Silva’s attention. Most
significantly, this new business, IntangibleSpring, Corp. (“IntangibleSpring”) boasted it

possessed the same client list as RoyaltyStat, and began asserting it provided the same data

provided by RoyaltyStat at a significantly lower cost.

        4.      Alerted to this information, RoyaltyStat began investigating IntangibleSpring and

learned that it was started by one of RoyaltyStat’s own former independent contractors, Raul

Pacheco Quintanilla (“Mr. Pacheco”). Further investigation revealed that Mr. Pacheco,

immediately prior to being terminated by RoyaltyStat, accessed its data files and stole

RoyaltyStat’s proprietary data, which he used to form a competitor business under the name

IntangibleSpring.

        5.      IntangibleSpring’s misappropriation of RoyaltyStat’s trade secrets and proprietary

data significantly eroded RoyaltyStat’s profits. Moreover, its false advertising claims have lured

clients from RoyaltyStat, thereby causing irreparable harm. By relying upon and incorporating

RoyaltyStat’s data, IntangibleSpring violated federal and state laws. This action seeks redress

for these injuries.


                                 JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1331,

1332(a)(2) and 1338.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                            PARTIES

        8.      RoyaltyStat LLC is a limited liability company formed under the laws of the State

of Maryland with its principal place of business at 6931 Arlington Road, Suite 580, Bethesda,

Maryland.




                                                 2
       9.      IntangibleSpring, Corp. is a corporation organized under the laws of Panama with

its principal place of business in Panama City, Panama. Defendant Raul Pacheco Quintanilla is a

principal in IntangibleSpring. The company provides a database of royalty rates ostensibly based

upon unredacted license agreements filed with the United States Securities & Exchange

Commission (“SEC”). IntangibleSpring claims to provide a website featuring non-downloadable

software for analyzing and evaluating the value of intangible property such as royalties and

license fees. According to a declaration signed under penalty of perjury by IntangibleSpring’s

representative, John Di Giacomo, IntangibleSpring offers its services in interstate commerce in

the U.S. and has done so since April 1, 2013. See Exhibit E, IntangibleSpring U.S. Trademark

App. No. 86/174,112. IntangibleSpring maintains a toll-free telephone number (888-743-5498)

by and through which it solicits customers and potential customers throughout the United States.

See http://intangiblespring.com/home/contracts/. IntangibleSpring apparently hosts its website,

www.intangiblespring.com, through a domain host located in Houston, Texas.

       10.     Upon information and belief, Raul Pacheco Quintanilla is a citizen of Brazil and

Mexico. He resides at various times throughout the year in either France, Belo Horizonte, Brazil,

or Mexico City, Mexico. Upon information and belief, Mr. Pacheco runs IntangibleSpring, and

makes claims to such effect in the business network LinkedIn. Mr. Pacheco is the only known

officer of IntangibleSpring, and, as previously noted by the Court and confirmed by Defendants’

counsel, “Defendant Pacheco is IntangibleSpring.” Case 8:15-cv-03940-PX, Document 39,

Transcript of Motions Hearing (Jan. 18, 2017), at 30:12-18.




                                                3
                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

    RoyaltyStat LLC Offers Unrivaled Access to License Agreement Data and Analysis

       11.      Since launching its online presence on December 14, 1999, RoyaltyStat has

provided to paid subscribers a reliable source of royalty rates extracted from unredacted license

agreements. An unredacted license agreement contains disclosed royalty rate information, and

other monetary licensing consideration, such as upfront and milestone payments. A large

percentage of material license agreements filed with the SEC are redacted to remove critical

information such as the royalty rate, upfront fees, minimum license fees, and other forms of

monetary compensation. This information can be very valuable to government tax

administrations and to corporate taxpayers complying with the arm’s length standard of IRC

section 482, and complying with similar standards under the OECD (Organization for Economic

Cooperation and Development). RoyaltyStat has expended and continues to expend a great deal

of effort and money to identify and obtain unredacted agreements, and to extract searchable data

fields from them. The information RoyaltyStat makes available to paid subscribers is used in

transfer pricing, purchase price allocation, intellectual property valuation, and for due diligence

connected with litigation, corporate bankruptcy, business development, and mergers and

acquisitions.

       12.      RoyaltyStat’s online database of license agreements represents a significant

investment in time and money over the course of its 20 year business history. Many of the

license agreements in the collection can only be obtained through exhaustive public record

searches or by submission of Freedom of Information Act (“FOIA”) requests.

       13.      Full access (e.g., the capability to search for comparables, read records, select

comparable records to the taxpayer’s intangible property, and download data) is tightly



                                                  4
controlled within RoyaltyStat. Only a limited number of authorized employees and contractors

have been given such access. Mr. Pacheco was among those given such access while he was

supposed to be working exclusively for RoyaltyStat.

       14.       All of RoyaltyStat’s employees and contractors have been required to sign

confidentiality/non-disclosure agreements as a condition of receiving access to the database.

Sometime in 2009 RoyaltyStat asked its employees and contractors to re-execute these

agreements.

       15.       RoyaltyStat has a client base of more than 200 subscribers ranging from

corporations to government agencies to professional services firms (e.g., law firms and

international accounting firms). RoyaltyStat’s client list is also closely guarded. RoyaltyStat has

never made its customer list public and restricts access to the information to certain employees

and contractors of the company on a need-to-know basis.

       16.       RoyaltyStat’s subscribers, who pay an annual subscription fee, can search its

unique proprietary online database containing more than 19,500 unredacted license agreements

to identify comparable royalty rates by selecting filters, including Standard Industrial

Classification (“SIC”) codes, intangible property type (copyright, patent, trademark) , and

keywords. In addition, subscribers get access to financial information and annual reports for

more than 34,000 publicly traded companies.

       17.       In order to keep its database current, RoyaltyStat is one of the most prolific filers

of FOIA requests. Because so much of the data in its database can only be compiled from

information that is only available through this laborious and expensive process, a significant time

commitment and investment were and are necessary to build and maintain the database to its

current level.



                                                   5
        18.      Before receiving access to the RoyaltyStat database, subscribers must execute a

Subscription Agreement.

        19.      The Subscription Agreement expressly prohibits subscribers from “modify[ing],

decompil[ing], disassembl[ing], or reverse engineer[ing] RoyaltyStat, the License Agreements

Database, its process, its content, or any portion thereof.” RoyaltyStat Subscription Agreement, ¶

5.6.

        20.      Further the Subscription Agreement expressly prohibits subscribers from

“assembl[ing] or us[ing] the License Agreements Database, or any data or documents obtained

from the License Agreements Database, in any manner that violates RoyaltyStat’s copyrights or

that competes with, substitutes for, or is an alternative to RoyaltyStat’s subscription services.”

Id., ¶ 5.7.

        21.      In addition, by signing the Subscription Agreement, subscribers acknowledged

and agreed that “RoyaltyStat, the License Agreements Database, its process, its content, and any

portion thereof constitute and contain valuable proprietary information and trade secrets of

RoyaltyStat and/or its suppliers, embodying substantial creative efforts and confidential

information, ideas, and expressions. Accordingly, Subscriber[s] agree[s] to treat (and take

precautions to ensure that [their] employees treat) RoyaltyStat, the License Agreements

Database, its process, its content, and any portion thereof as confidential and to exercise at all

times a reasonable degree of care in the protection of confidential information.” Id., ¶ 8.

        22.      Each of these controls was put in place to protect RoyaltyStat’s copyrights and

trade secrets.




                                                  6
                Raul Pacheco Quintanilla’s Relationship to RoyaltyStat LLC

       23.     From 1982 until 1990, Ednaldo Silva served as a very successful and well-

regarded professor of economics on the Graduate Faculty of the New School for Social Research

in New York City. While teaching, he became a dissertation advisor to Claudio Gontijo. As a

result of this relationship, Dr. Silva developed a long standing personal relationship with Dr.

Gontijo’s stepson, Mr. Pacheco.

       24.     In 2000, Dr. Silva offered Mr. Pacheco an internship working with RoyaltyStat.

Subsequently, working as an outside contractor, Mr. Pacheco began as a reader extracting data

fields from license agreements that RoyaltyStat purchased. Ultimately, Mr. Pacheco began

working in customer service and sales. In both capacities, he was given unlimited access to the

RoyaltyStat License Agreements Database, its process, its content, and its trade secrets. As a

result of the unfettered access he was given to this confidential and proprietary information, Mr.

Pacheco owed a fiduciary duty of loyalty to RoyaltyStat.

       25.     Mr. Pacheco’s primary responsibility at RoyaltyStat was to sell new subscriptions

and to provide customer service to subscribers. For each subscription he sold, Mr. Pacheco was

obligated to obtain an executed Subscription Agreement and he was required to ensure such

subscribers understood the limitations of use embodied in the Subscription Agreement as set

forth supra.

       26.     For each such subscription sold, Mr. Pacheco received a commission. His right to

payment continued for periodic customer service functions he performed related to renewals of

subscriptions he had sold.




                                                 7
       27.       In late 2009, RoyaltyStat learned that Mr. Pacheco was embezzling funds from

the company by having certain Latin American subscription fees routed to his personal account

in Mexico, instead of going to RoyaltyStat’s account in the U.S.

       28.       On September 23, 2011, RoyaltyStat terminated its relationship with Mr. Pacheco

for cause, including abandonment of customer support work, deception, and failure to sell new

subscriptions.

     Raul Pacheco and IntangibleSpring Misappropriated RoyaltyStat’s Trade Secrets

       29.       Even before his termination, Mr. Pacheco began sowing the seeds of his efforts to

undermine RoyaltyStat. On December 1, 2010, Mr. Pacheco accessed and downloaded/exported

RoyaltyStat’s database data into an Excel spreadsheet. On two other occasions, December 14,

2010 and January 28, 2011, he stole additional data from RoyaltyStat.

       30.       On three additional dates, Mr. Pacheco accessed RoyaltyStat’s back-office library

and downloaded unredacted license agreements collected by RoyaltyStat not for use in

connection with performing his duties to RoyaltyStat, but to use for his own personal gain.

       31.       All of these items that Mr. Pacheco downloaded were protected trade secrets.

They were only accessible for download using access afforded to a strictly limited and tightly

controlled number of persons associated with RoyaltyStat, and were only allowed to be

downloaded to perform assigned quality control tasks on behalf and for the sole benefit of

RoyaltyStat. The information Mr. Pacheco purloined could not be downloaded from

RoyaltyStat’s database or servers using a client access login. It required back-office access using

an additional administrative login.




                                                 8
       32.     Having stolen RoyaltyStat’s proprietary and confidential trade secrets, Mr.

Pacheco set out to establish a company that would compete directly against RoyaltyStat. On

August 8, 2012, IntangibleSpring Corp. was formed in Panama.

       33.     RoyaltyStat first learned of IntangibleSpring’s existence in April 2013 when a

competitor, contacted Dr. Silva to alert him. At that time the competitor advised RoyaltyStat

that, to the competitor’s surprise, IntangibleSpring had RoyaltyStat’s customer list and had

almost precisely the same number of records in its database as RoyaltyStat had as of the time Mr.

Pacheco was fired. Not coincidentally, the number of records cited by the competitor was almost

identical to the number of records stolen by Mr. Pacheco on the dates, identified above.

       34.     RoyaltyStat’s customer list was not publicly available at that time, or any time

before or thereafter.

       35.     By April 19, 2013, IntangibleSpring claimed that its database contained more than

10,500 records. IntangibleSpring falsely claimed to be adding more than 600 records per month.

       36.     Upon information and belief, IntangibleSpring and Mr. Pacheco have falsely

claimed to offer the same data and analysis that is the same or substantially the same in quality

and content as that provided by RoyaltyStat.

       37.     The only analysis IntangibleSpring offers comparable to that provided by

RoyaltyStat has been stolen from RoyaltyStat.

       38.     For example, some of IntangibleSpring’s database records contain content copied

verbatim from RoyaltyStat. As reflected in Exhibits A and B, a comparison of database data

from the two companies reveals identical sentence structure and punctuation in both databases.

Such similarity can only occur by rote copying from one source to another because the text at




                                                 9
issue was drafted by RoyaltyStat personnel analyzing source agreements. The cited text does not

appear in the original source agreements filed with the SEC.

       39.     Further, some of these records in IntangibleSpring’s database containing content

copied verbatim from RoyaltyStat correspond to records added to RoyaltyStat’s database after

September 2013. IntangibleSpring could only have obtained the copied material in conjunction

with someone possessing access to RoyaltyStat’s database. Such person necessarily must be

either RoyaltyStat personnel or a RoyaltyStat customer. In either case, the individual

IntangibleSpring obtained the information from could only provide the information in violation

of a confidentiality agreement.

       40.     Mr. Pacheco has contacted several of RoyaltyStat’s customers and offered

subscriptions of stolen data for about 1/3 of the RoyaltyStat regular subscription price. Several

former RoyaltyStat customers who switched to IntangibleSpring, who are reputable businesses

have confirmed that they would not have switched except for the deception and significantly

lower prices offered by Mr. Pacheco.

       41.     Mr. Pacheco’s false and misleading statements were made by and on behalf of

IntangibleSpring in the course and for the purpose of offering IntangibleSpring’s services in

interstate commerce. By misrepresenting the product it offers as being comparable in content,

but lower in price to that provided by RoyaltyStat, IntangibleSpring has enticed some of

RoyaltyStat’s customers to switch to its service. This has caused RoyaltyStat to lose significant

revenue and profits.

                                            COUNT I:

             VIOLATION OF THE COPYRIGHT ACT, 17 U.S.C. § 101 ET SEQ.

       42.     RoyaltyStat incorporates paragraphs 1-41 as if fully set forth herein.



                                                10
        43.     RoyaltyStat is the owner of all rights, title and interest in and to the copyrights in

its database. RoyaltyStat’s database is the subject of U.S. Copyright Registrations

TX0007233781, dated May 7, 2009 (the “’781 Registration”) and TX0008580811, dated

December 21, 2015 (the”’811 Registration”). A copy of the ’781 Registration as obtained from

the U.S. Copyright Office’s online records is attached as Exhibit C. The RoyaltyStat database is

also the subject of U.S. Copyright Application entitled “RoyaltyStat Royalty Tableau,” which

was filed with the U.S. Copyright Office on December 21, 2015 (the “Royalty Tableau

Application”). A copy of the Royalty Tableau Application as filed is enclosed as Exhibit D. The

Royalty Tableau Application issued as the ’811 Registration in August 2018 following

examination by the Copyright Office. A copy of the ‘811 Registration as received from the

Copyright Office is attached as Exhibit F.

        44.     RoyaltyStat’s copyrights protect the original expression in (a) the selection,

coordination and arrangement involved in choosing material and data for inclusion in the

database; classifying, categorizing, ordering, or grouping the material and data; and determining

the placement and arrangement of material and data within the database as a whole; and (b)

RoyaltyStat’s original authorship, such as original textual content, that appears within the

database.

        45.     Defendant Raul Pacheco Quintanilla had access to and copied RoyaltyStat’s

original authorship which was then used by Mr. Pacheco and Defendant IntangibleSpring to

create the IntangibleSpring database. The IntangibleSpring database contains text, material and

data that is substantially similar, if not identical, to that of RoyaltyStat’s original authorship in its

database.




                                                   11
       46.     Defendants have thus reproduced, prepared a derivative work based on, and/or

distributed RoyaltyStat’s copyrighted work, including the original expression identified above

and covered by the ’781 Registration and the ’811 Registration that issued from the Royalty

Tableau Application. Defendants’ actions have been without RoyaltyStat’s permission or

authority, and violate RoyaltyStat’s exclusive rights in its original work of authorship.

Defendants’ actions therefore constitute copyright infringement pursuant to the Copyright Act,

17 U.S.C. § 501.

       47.     RoyaltyStat has been damaged by Defendants’ infringement, including suffering

harm for which there is no adequate remedy at law.

       48.     RoyaltyStat is entitled to an award of either statutory or actual damages suffered

by it as a result of Defendants’ infringement, and any profits of Defendants that are attributable

to the infringement. RoyaltyStat is also entitled to entry of an injunction against further

violations of RoyaltyStat’s copyrights by Defendants.

                                            COUNT II:

FALSE ADVERTISING IN VIOLATION OF THE LANHAM ACT, _15_ USC § 1125(a).

       49.     RoyaltyStat incorporates paragraphs 1-48 as if fully set forth herein.

       50.     Upon information and belief, Defendants’ have represented to their clients and

potential clients, including those who are current or former clients of RoyaltyStat, that

IntangibleSpring’s database is the same as RoyaltyStat’s in content and quality, but is offered for

a lower price. RoyaltyStat devotes substantial resources to updating its database and assuring

that the data is of the highest integrity. As a result of these substantial efforts over many years,

RoyaltyStat and its founder, Dr. Silva, have developed a reputation for the high-quality of the

RoyaltyStat database. Apart from portions of RoyaltyStat’s database that they have copied,



                                                  12
Defendants have not and cannot maintain a database of similar quality. Defendants cannot

therefore offer a database product that is similar to RoyaltyStat’s in content and quality for a

lower price.

       51.      Defendants’ statements constitute a false and misleading representation of fact

regarding the nature and quality of both the RoyaltyStat database and the IntangibleSpring

database. Defendants’ statements were material because they influenced the purchasing decision

of RoyaltyStat subscribers, and have the tendency to deceive a substantial segment of the

intended audience, namely, subscribers and potential subscribers to royalty rate databases.

Defendants’ statements were made in the course of offering their subscription services in

interstate commerce. Defendants’ actions were undertaken to deliberately trade on the goodwill

and reputation RoyaltyStat has developed as a result of the high quality of its product and

services. Defendants’ actions therefore constitute unfair competition and false advertising

pursuant to § 43(a) of the Lanham Act, 15 U.S.C § 1125(a).

       52.      Defendants’ actions have been undertaken willfully and with a deliberate intent to

deceive.

       53.      RoyaltyStat has suffered damages as a result of Defendants’ actions, including

harm for which there is no adequate remedy at law.

       54.      RoyaltyStat is therefore entitled to recover Defendants’ profits, damages sustained

by it, increased up to three times, costs of this action, and RoyaltyStat’s attorney fees.

RoyaltyStat is also entitled to entry of an injunction against further violations by Defendants.

                                                COUNT III:

               VIOLATION OF THE MARYLAND UNIFORM TRADE SECRETS ACT

       55.      RoyaltyStat incorporates paragraphs 1-54 as if fully set forth herein.



                                                 13
       56.      RoyaltyStat’s customer list, its License Agreements Database, its process, and its

content each constitutes and contains valuable proprietary information and trade secrets of

RoyaltyStat.

       57.      At all times relevant hereto, RoyaltyStat took reasonable measures designed to

protect the confidentiality of its trade secrets. Among the measures employed, RoyaltyStat

controlled access and disclosure through, inter alia:

             a. Controlling access to its database through assigned login/password combinations;

             b. Limiting the scope of access to persons based upon the level of access required

                for their respective purpose;

             c. Requiring employees and contractors to execute confidentiality and/or non-

                disclosure agreements;

             d. Requiring customers to execute Subscription Agreements containing

                confidentiality and non-disclosure provisions;

             e. Controlling and limiting access to its customer list.

       58.      RoyaltyStat derives independent economic value from its trade secrets inasmuch

as subscribers pay for the service for the sole purpose of receiving access to the substantial

creative efforts and confidential information, ideas and expressions appearing in its License

Agreements Database.

       59.      Raul Pacheco Quintanilla and IntangibleSpring misappropriated RoyaltyStat’s

trade secrets by using the information Mr. Pacheco downloaded from RoyaltyStat’s database and

publishing the same as if it was IntangibleSpring’s own work product in direct competition with

RoyaltyStat.




                                                  14
           60.   Raul Pacheco Quintanilla’s and IntangibleSpring’s wrongful actions proximately

caused RoyaltyStat to suffer injury in the form of, inter alia, lost subscription revenue and

profits.

                                            COUNT IV:

                      TORTIOUS INTERFERENCE WITH CONTRACT

           61.   RoyaltyStat incorporates paragraphs 1-60 as if fully set forth herein.

           62.   RoyaltyStat had existing contracts with customers obligating them to protect the

confidentiality of RoyaltyStat’s proprietary information and trade secrets as defined in the

Subscription Agreement.

           63.   RoyaltyStat’s employees and contractors all executed, and are bound by, non-

disclosure and non-competition agreements that obligate the employees to protect the

confidentiality of RoyaltyStat’s proprietary information and trade secrets.

           64.   Raul Pacheco Quintanilla and IntangibleSpring knew or should have known of the

obligations imposed on RoyaltyStat’s customers by virtue of the Subscription Agreement.

           65.   Raul Pacheco Quintanilla and IntangibleSpring knew or should have known of the

obligations imposed on RoyaltyStat’s employees and contractors by virtue of the non-disclosure

and non-competition agreements such persons executed in the course of their employment.

           66.   Raul Pacheco Quintanilla and IntangibleSpring tortiously interfered with

RoyaltyStat’s contracts by inducing one or more of RoyaltyStat’s subscribers or employees, after

Mr. Pacheco was no longer associated with RoyaltyStat, to provide him with copies of

RoyaltyStat database content.

           67.   The defendants’ actions are the direct and proximate cause of significant injury to

RoyaltyStat in an amount to be proved at trial.



                                                  15
                    REQUEST FOR PERMANENT INJUNCTION

68. RoyaltyStat incorporates paragraphs 1-67 as if fully set forth herein.

69. As detailed above, the defendants’ wrongful actions are causing, and will continue to

   cause irreparable injury to RoyaltyStat in the form of loss of goodwill and reputation, loss

   of business opportunities, and price erosion, in a manner for which there is no adequate

   remedy at law.

70. RoyaltyStat therefore seeks, and is entitled to, an order enjoining the defendants from

   using, publishing, or selling any of RoyaltyStat’s data, proprietary information, or trade

   secrets on the internet or in any other form.

71. RoyaltyStat will suffer irreparable harm if the relief sought herein is not granted.

72. Because of the unique nature of the injuries caused by the defendants’ wrongful actions,

   RoyaltyStat has no adequate remedy at law.

   WHEREFORE, the Plaintiff, RoyaltyStat, LLC, requests:

           A. That this Court award compensatory damages jointly and severally against the

               defendants in an amount equal to the value of RoyaltyStat’s actual damages

               and/or defendants’ profits resulting from the violation of RoyaltyStat’s

               intellectual property rights;

           B. That this Court award statutory damages jointly and severally against the

               defendants and pursuant to 17 U.S.C. § 504(c)(1) in an amount not less than

               $30,000.00 for each violation of the United States Copyright Laws;

           C. That this Court award punitive damages jointly and severally against the

               defendants in an amount up to three times the amount of the damage award to

               RoyaltyStat;



                                               16
             D. That this Court enter an Order temporarily and permanently enjoining the

                 defendants from using, publishing, or selling any of the data, proprietary

                 information, or trade secrets misappropriated from RoyaltyStat;

             E. That this Court award Plaintiff their costs of suit and their reasonable

                 attorney’s fees incurred pursuing this action; and

             F. Such other and further relief as this Court deems necessary and appropriate.



Dated: August 24, 2018                             Respectfully Submitted,



                                                   /s/ Billy B. Ruhling, II
                                                   Billy B. Ruhling, II (Fed. Bar No. 17827)
                                                   Cecil E. Key (Bar No. 805447)
                                                   DiMuroGinsberg, P.C.
                                                   1101 King Street, Suite 610
                                                   Alexandria, VA 22314
                                                   Tel: 703-684-4333
                                                   Fax: 703-548-3181
                                                   bruhling@dimuro.com
                                                   ckey@dimuro.com
                                                   Counsel for RoyaltyStat LLC




                                              17
